DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8,10-30 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Park to (US20200128578)

Regarding claims 1,14,21,25 Park teaches method for wireless communication at a user equipment (UE), comprising: receiving a downlink control information message scheduling a first transmission on a first downlink data channel of a first component carrier and a second transmission on a second downlink data channel of a second component carrier,( (fig. 4(NR CC #1, NR CC #2),: [0053], [0054], [0068], wherein it is disclosed that scheduling information is transmitted through DCI)  the received downlink control information message providing an indication of a timing offset for acknowledgement information associated with the first transmission and the second transmission; ([0069], [0079], [0087], : wherein the signaling of HARQ ACK/NACK timing relationship between PDSCH and PUCCH )  selecting, based at least in part on a selection rule, one of a first slot or a second slot, the first slot associated with the first transmission on the first downlink data channel and the second slot associated with the second transmission on the second downlink data channel; ([0142]-[0145] selecting slot); determining, based at least in part on the indicated timing offset and the selected one of the first slot or the second slot, a third slot to use to transmit the acknowledgement information; ([0142]-[0145], wherein
the determination of a slot for the transmission of the HARQ ACK/NACK is disclosed) and transmitting, during the determined third slot, the acknowledgement information associated with the first transmission and the second transmission on a control channel ([0142]-[0145], wherein the determination of a slot for the transmission of the HARQ ACK/NACK is disclosed).Regarding claims 2,15 Park teaches wherein the first component carrier corresponds to a first subcarrier spacing and the second component carrier corresponds to a second subcarrier spacing different than the first subcarrier spacing([0085]  a subcarrier spacing may be used for determining whether each numerology is different from another, and therefore different numerologies may mean that subcarrier spacings determining the numerologies are different).Regarding claims 3,16,22,26 Park teaches wherein determining the third slot to use to transmit the acknowledgement information is based at least in part on the first subcarrier spacing or the second subcarrier spacing, or both([0143]  define a reference point for applying the k1 value, that is, a reference slot index. That is, as described above, timing gap information between the PDSCH transmission in the NR CC #2 and the PUCCH transmission in the NR CC #1 (e.g., SUL) including the corresponding HARQ ACK/NACK feedback of the UE may be configured by the base station and interpreted by the UE).Regarding claims 4,17,27 Park teaches wherein the third slot comprises a slot to transmit the acknowledgement information associated with the first transmission and the second transmission([0141]-[0145] PUCCH transmission for HARQ ACK/NACK feedback of the UE for PDSCH transmission of the NR CC #2 may be performed through the NR CC#1,)Regarding claims 5,18,23,28 Park teaches further comprising: identifying a first indicator of a set of indicators in the received downlink control information message,([0135] discloses  in case timing gap information is configured with k, and a slot index on which the DCI is transmitted in the scheduling CC is n, a slot index for the PDSCH or PUSCH transmission in the scheduled CC)  the first indicator comprising a first time domain resource allocation field for the first downlink data channel associated with the first component carrier; ([0143] discloses configured by the base station and interpreted by the UE, based on a unit of the TTI or slot length of 1 ms of the CC #1 for the PUCCH transmission/reception. Thus, in case the timing gap information is configured with k1, it is necessary to define a reference slot index in the NR CC #1 used as a reference point for timing gap counting corresponding to k1 slots based on a unit of 1 ms slot) and identifying a second indicator of the set of indicators in the received downlink control information message([0148] discloses the timing gap information is configured with k, a method of indicating the timing relationship may be performed such a manner that the PDSCH or PUSCH transmission/reception is performed through the first slot for the NR CC #2 after k slots based on a unit of 1 ms slot, that is, the first slot of the CC #2 after k*1 ms, from a slot on which the DCI transmission is performed in the CC #1), the second indicator comprising a second time domain resource allocation field for the second downlink data channel associated with the second component carrier([0148] discloses the timing gap information is configured with k, a method of indicating the timing relationship may be performed such a manner that the PDSCH or PUSCH transmission/reception is performed through the first slot for the NR CC #2 after k slots based on a unit of 1 ms slot, that is, the first slot of the CC #2 after k*1 ms, from a slot on which the DCI transmission is performed in the CC #1), wherein determining the third slot to use to transmit the acknowledgement information is based at least in part on the first and second time domain resource allocation fields([0145] discloses a reference slot index, the slot index of the NR CC #1 for the PUCCH transmission, which is overlapped in the time domain with one or more symbols for the PDSCH transmission or completed in the NR CC#2).Regarding claims 6,19,24,29 Park teaches further comprising: identifying an indicator of a set of indicators in the received downlink control information message, the indicator comprising a time domain resource allocation field for both the first downlink data channel associated with the first component carrier and the second downlink data channel associated with the second component carrier, ([0145] discloses a reference slot index, the slot index of the NR CC #1 for the PUCCH transmission, which is overlapped in the time domain with one or more symbols for the PDSCH transmission or completed in the NR CC#2) wherein determining the third slot to use to transmit the acknowledgement information is based at least in part on the time domain resource allocation field([0143] discloses define a reference point for applying the k1 value, that is, a reference slot index. That is, as described above, timing gap information between the PDSCH transmission in the NR CC #2 and the PUCCH transmission in the NR CC #1 (e.g., SUL) including the corresponding HARQ ACK/NACK feedback of the UE may be configured by the base station and interpreted by the UE, based on a unit of the TTI or slot length of 1 ms of the CC #1 for the PUCCH transmission/reception).Regarding claims 7, Park teaches determining, based at least in part on the received downlink control information message, a beginning slot of the first downlink data channel associated with the first component carrier, an ending slot of the first downlink data channel associated with the first component carrier, or a duration of the first downlink data channel associated with the first component carrier, or a combination thereof, ([0136] discloses In case there are a plurality of slots of the scheduled CC overlapped in the time domain with one or more symbols for the PDCCH transmission or completed in the scheduling CC, it is possible to define i) the largest or the last slot index or ii) the smallest or the first slot index among the corresponding slots as a reference slot index)wherein determining the third slot to use to transmit the acknowledgement information is based at least in part on the beginning slot of the first downlink data channel, the ending slot of the first downlink data channel, or the duration of the first downlink data channel, or a combination thereof([0136] discloses In case there are a plurality of slots of the scheduled CC overlapped in the time domain with one or more symbols for the PDCCH transmission or completed in the scheduling CC, it is possible to define i) the largest or the last slot index or ii) the smallest or the first slot index among the corresponding slots as a reference slot index).Regarding claims 8, Park teaches further comprising: determining, based at least in part on the received downlink control information message, a beginning slot of the second downlink data channel associated with the second component carrier, an ending slot of the second downlink data channel associated with the second component carrier, or a duration of the second downlink data channel associated with the second component carrier, or a combination thereof, ([0136] discloses In case there are a plurality of slots of the scheduled CC overlapped in the time domain with one or more symbols for the PDCCH transmission or completed in the scheduling CC, it is possible to define i) the largest or the last slot index or ii) the smallest or the first slot index among the corresponding slots as a reference slot index).wherein determining the third slot to use to transmit the acknowledgement information is based at least in part on the beginning slot of the second downlink data channel, the ending slot of the second downlink data channel, or the duration of the second downlink data channel, or a combination thereof([0136] discloses In case there are a plurality of slots of the scheduled CC overlapped in the time domain with one or more symbols for the PDCCH transmission or completed in the scheduling CC, it is possible to define i) the largest or the last slot index or ii) the smallest or the first slot index among the corresponding slots as a reference slot index).

Regarding claims 10,20,30 Park teaches wherein transmitting the acknowledgement information associated with the first transmission and the second transmission on the control channel comprises: excluding, based at last in part on an absence of the timing offset in a set of timing offsets, feedback associated with the first downlink data channel or the second downlink data channel from the acknowledgement information associated with the first transmission and the second transmission on the control channel([0143] discloses define a reference point for applying the k1 value, that is, a reference slot index. That is, as described above, timing gap information between the PDSCH transmission in the NR CC #2 and the PUCCH transmission in the NR CC #1 (e.g., SUL) including the corresponding HARQ ACK/NACK feedback of the UE may be configured by the base station and interpreted by the UE, based on a unit of the TTI or slot length of 1 ms of the CC #1 for the PUCCH transmission/reception).Regarding claims 11, Park teaches wherein the selection rule comprises selecting one of the first slot or the second slot based at least in part on the first slot occurring before the second slot([0149] Discloses configured by the base station and interpreted by the UE based on a unit of a TTI or slot length of a scheduling CC, when a slot index of the scheduling CC for the PDCCH transmission including corresponding scheduling DCI is n, and timing gap setting value is k, the PDSCH or PUSCH transmission may be performed through the first slot of a scheduled CC after (k*(a slot length of the scheduled CC)) ms from the starting point or the end point of slot #n of the scheduling CC).Regarding claims 12, Park teaches wherein the selection rule comprises selecting one of the first slot or the second slot based at least in part on the first slot occurring after the second slot([0149] Discloses configured by the base station and interpreted by the UE based on a unit of a TTI or slot length of a scheduling CC, when a slot index of the scheduling CC for the PDCCH transmission including corresponding scheduling DCI is n, and timing gap setting value is k, the PDSCH or PUSCH transmission may be performed through the first slot of a scheduled CC after (k*(a slot length of the scheduled CC)) ms from the starting point or the end point of slot #n of the scheduling CC).Regarding claims 13, Park teaches wherein the selection rule comprises selecting one of the first slot or the second slot based at least in part on a first component carrier index associated with the first component carrier and a second component carrier index associated with the second component carrier([0149] Discloses configured by the base station and interpreted by the UE based on a unit of a TTI or slot length of a scheduling CC, when a slot index of the scheduling CC for the PDCCH transmission including corresponding scheduling DCI is n, and timing gap setting value is k, the PDSCH or PUSCH transmission may be performed through the first slot of a scheduled CC after (k*(a slot length of the scheduled CC)) ms from the starting point or the end point of slot #n of the scheduling CC).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park to (US20200128578) in view of Cha to (US 20190273544)

Regarding claims 9, Park does not explicitly teach scaling one or more of the beginning slot of the first downlink data channel, the ending slot of the first downlink data channel, the duration of the first downlink data channel, the beginning slot of the second downlink data channel, the ending slot of the second downlink data channel, or the duration of the second downlink data channel, or a combination thereof

However, Cha teaches scaling one or more of the beginning slot of the first downlink data channel, the ending slot of the first downlink data channel, the duration of the first downlink data channel, the beginning slot of the second downlink data channel, the ending slot of the second downlink data channel, or the duration of the second downlink data channel, or a combination thereof ([0404] discloses uplink region is included in a slot (e.g. DL/UL mixed slot), ΔT.sub.A and ΔT.sub.B may be dynamically signaled through MAC-CE or DCI such that component RE patterns are present in a PDSCH start/end symbol in consideration of PDSCH symbol duration, or symbol positions may be adjusted according to a predetermined rule)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Park include scaling one or more of the beginning slot of the first downlink data channel, the ending slot of the first downlink data channel, the duration of the first downlink data channel, the beginning slot of the second downlink data channel, the ending slot of the second downlink data channel, or the duration of the second downlink data channel, or a combination thereof, as suggested by Cha. This modification would benefit the system as a design choice. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461